Cole, J.
The court instructed the jury that, “ by the terms of the policy, a mere omission to pay the premiums when due would not alone work a forfeiture; if a forfeiture of the policy is claimed for the non-payment of premiums, it must be shown that an agent of the company presented a receipt for the premiums to a person liable to pay it, and such person refused or neglected to make the payment thereof.” This is assigned as error.
The language of the policy is: • “ If the said premiums shall not be paid on or before the days' above mentioned for the payment thereof, at the office of the company in the city of New York (unless otherwise expressly agreed in writing), or to the agents when they produce receipts signed by the president and secretary, then, and in every such case, the company shall not be liable for the payment of the sum insured- or any part thereof,” etc. In our view, the true construction of this clause of the policy .is, that the premiums are to be paid <3n the days fixed by the policy (as *544amended by the agreement for quarterly payments) in any event; and the assured might pay, on those days, either at the office of the company in New York, or to agents; but the payment could only be made to such agents as should have and produce receipts therefor signed by the president or secretary — the receipts thus signed being evidence of the authority of the agents to receive the premiums.
This construction is in accord with the plain and ordinary meaning of the language used, with the uniform rule of insurance, requiring prompt and advance payments, and with even a technical construction of the language. The policy fixes the time for payment, and then says it may be made to the company or to agents when they produce receipts, etc. When means at which time (Bouv. Law Dic.). Payment may, therefore, be made to the company at the time fixed, or to agents at which time, to wit: the time fixed in the policy for the payment, they producing receipts, etc.
It being conceded that ■ the premiums due on Sept. 1 and Dec. 1, 1869, were without excuse not paid nor offered to be paid, it is fatal to plaintiff’s ease. We need not, therefore, inquire whether the mother could or could not for a consideration surrender or cancel the policy. It having been done, and no objection made to it, no premiums paid or act done or claim made under the policy until after the death of the assured, the plaintiff cannot recover. It was error to give the instruction.
Reversed.